Citation Nr: 0032753	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel







INTRODUCTION

The veteran had active service from May 1944 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

The veteran expressed a desire for a hearing before the Board 
at the RO on his VA Form 9, Appeal to Board of Veterans' 
Appeals, dated December 1998.  After the receipt of 
additional correspondence from the VA, the veteran requested 
a hearing before the Board in Washington, D.C. instead of a 
hearing at the RO.  The hearing was scheduled for December 
2000, but was canceled by the veteran.  Therefore, the Board 
will proceed with the review of the veteran's appeal.  


REMAND

The veteran maintains that he suffers from bilateral hearing 
loss as a result of exposure to noise in service, while 
assigned to an artillery unit.  Treatment records, including 
a July 1996 audiology report, reflect the presence of hearing 
loss.  To date, the veteran has not been afforded a VA 
examination to ascertain the nature and etiology of any 
hearing loss present.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Board observes that the RO has 
not had an opportunity to consider the effect of the Act upon 
this claim.

Given the nature of the veteran's claim and the evidence in 
support thereof, there is a reasonable possibility that 
further development would aid in substantiating the veteran's 
claim.  Service personnel records detailing the veteran's 
assignments in service and a social and industrial survey 
designed to ascertain the extent to which the veteran has 
experienced noise exposure since his discharge from service 
would be germane to the veteran's claim, as would a VA 
examination by an audiologist for the purpose of determining 
the nature and etiology of any hearing loss.  

Therefore, this claim is REMANDED for the following 
development:

1.  The RO should obtain service 
personnel records detailing the veteran's 
history of assignments and duties while 
in service.  

2.  The RO should accord the veteran a 
Social and Industrial Survey, a report of 
which should set forth the veteran's 
employment history and the veteran's 
exposure to noise since his separation 
from service. 

3.  The RO should then accord the veteran 
an examination by an audiologist.  The 
audiologist should determine the extent 
to which, if any, that hearing loss is 
present.  The audiologist should review 
the claims file in its entirety, 
including service medical records, and 
should indicate whether it is at least as 
likely as not that hearing loss, if 
present, had its onset in service, or, 
alternatively, that hearing loss is the 
result of noise exposure in service.  The 
claims file must be made available to the 
examiner for review.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran unless he is 
notified.






(NEXT PAGE)

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JOHN L. PRICHARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



